IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs September 7, 2011

          STATE OF TENNESSEE v. MICHAEL SHANE SPRINGER

               Direct Appeal from the Circuit Court for Gibson County
                       No. 17764     Clayburn Peeples, Judge




               No. W2010-02153-CCA-R3-CD - Filed February 16, 2012


T HOMAS T. W OODALL, J., concurring in part and dissenting in part.

       I agree with the portion of the lead opinion by Judge Bivins which holds that
Defendant is not entitled to relief pursuant to Article III of the IAD. I also agree and concur
with the section of the lead opinion headed “Other Arguments.” I disagree with and therefore
dissent from the remaining part of the lead opinion, which addresses Defendant’s claim
pursuant to Article IV of the IAD.

        In State v. Lock, 839 S.W.2d 436 (Tenn. Crim. App. 1992), the State appealed from
two trial courts’ dismissals of charges against the defendant because of the State’s failure to
comply with the IAD. Specifically, the State did not bring the defendant to trial within the
statutorily set time limits. The State contended on appeal that the defendant was not entitled
to relief under the IAD because he had not been placed into the custody of Kentucky’s state
correctional agency after he was convicted in the “sending” state of Kentucky. The
defendant was in a county jail following his conviction in Kentucky and was not in a
department of correction facility. Rejecting a contrary ruling in Crooker v. United States,
814 F.2d 75 (1st Cir. 1987), this Court adopted the ruling of the Court in Felix v. United
States, 508 A.2d 101 (D.C. Cir. 1986).

       The District of Columbia Court of Appeals in Felix addressed the government’s
argument that the IAD did not apply to that defendant because, even though the defendant
had been convicted and sentenced, the defendant was merely “for administrative reasons . . .
incarcerated by the sending state in a temporary ‘Transit Unit,’ and . . . awaiting transfer to
a permanent correctional institution.” Id. at 105.

       Rejecting the government’s argument, the court in Felix held,
         In sum, once a person has been convicted, sentenced, and has begun serving
         that sentence in the sending jurisdiction, that person’s status is
         distinguishable for purposes of invoking the Act’s protections from that of
         a pretrial detainee. See Dobson v. United States, supra, 449 A.2d at 1085
         (IAD becomes “pertinent” once an individual is “tried, convicted and
         sentenced”); Bean v. United States, 409 A.2d 1064, 1065 (D.C. 1979)
         (same). This is true even where the prisoner is awaiting transfer from one
         correctional facility to another.

Id. at 106.

       Applying Felix to the case in Lock, this Court held, “We adopt the rule in Felix.” “If
a prisoner is under custodial authority by virtue of serving a term of imprisonment, the fact
he is awaiting transfer from one facility to another is of no consequence to the operation of
the [IAD].” Lock, 839 S.W.2d at 444.

        Pertinent to the issue being addressed in the case sub judice is the language of Article
IV(e) of the IAD, found in Tennessee Code Annotated section 40-31-101 and set forth herein
in its entirety:

         (e) If trial is not had on any indictment, information or complaint
         contemplated hereby prior to the prisoner’s being returned to the original
         place of imprisonment pursuant to article V(e) hereof, such indictment,
         information or complaint shall not be of any further force or effect, and the
         court shall enter an order dismissing the same with prejudice.

Tenn. Code Ann. § 40-31-101 (2006 Repl.)

       In Lock, this Court has thus previously held in May 1992, some fifteen years prior to
when the Gibson County deputies returned Defendant to federal custody, that a prisoner’s
“place of imprisonment” was defined as where a convicted prisoner was being held in
custody by the sending state or federal government, without regard to the particular
designation of the physical structure (facility) wherein the custody is being imposed. As
stated by this Court in Lock, “[t]he physical location of the prisoner should not control the
[IAD’s] application.” Lock, 839 S.W.2d at 444.

        Applying the law in Tennessee, as it is plainly set forth in Lock, produces a harsh
result for the State, based upon a violation of the IAD which seems at first blush to be
relatively minor. As set forth in the lead opinion, the Gibson County deputies obtained
custody of Defendant on August 30, 2007, from the “sending state” (in this case the federal

                                              -2-
government) where he was in custody, based upon federal convictions, at the federal
detention facility in Mason, Tennessee, transported him to Gibson County Circuit Court for
arraignment on the charges in the cases on appeal, and then returned him to the “sending
state” (a/k/a the federal detention center) the same day without the Gibson County charges
being resolved. A cursory review of a map of the State of Tennessee indicates the federal
detention facility in Mason, Tennessee is approximately three counties away from Gibson
County.

       However, as made abundantly clear by the United States Supreme Court in Alabama
v. Bozeman, 533 U.S. 146, 121 S. Ct. 2079 (2001), the harsh provisions of the IAD are to be
applied because of the very mandatory language contained within the IAD. The factual
scenario involved in Bozeman is set forth in the opinion:

               In January 1997, respondent Michael Bozeman was serving a
        sentence of imprisonment for a federal drug crime in federal prison in
        Marianna, Florida. At the beginning of that month, the district attorney of
        Covington County, Alabama, who had earlier lodged a detainer against
        Bozeman in connection with charges related to discharging firearms, sought
        temporary custody in order to arraign Bozeman on those firearms charges
        and secure the appointment of counsel. On January 23, federal authorities
        released Bozeman to local officials. Those officials took him to Covington
        County, about 80 miles from the federal prison, where he arrived later in the
        day. Bozeman spent the night in the county jail, appeared in local court the
        next morning, obtained local appointed counsel, and was transported back
        to federal prison that evening. About one month later, Bozeman was
        brought back to Covington County for trial.

                At that time, Bozeman’s local counsel filed a motion to dismiss the
        state charges on the ground that in January Bozeman had been “returned to
        the original place of imprisonment” (namely, the federal prison) “prior to”
        “trial” on state charges being “had.” See App. 37-42. Consequently, he
        argued, under Article IV(e) the state charges were without “any further
        force or effect,” and the local court had to “enter an order dismissing the
        same with prejudice.”

Id., 121 S. Ct. at 2083-84.

       The state of Alabama, in the Supreme Court, admitted to a violation of Article IV(e)
of the IAD as it is literally read, but asserted the one day “interruption” in service of his



                                             -3-
sentence in the “sending state” was technical and harmless. Id. at 2084. The United States
Supreme Court unanimously rejected this argument and held,

                First, the language of the Agreement militates against an implicit
         exception, for it is absolute. It says that, when a prisoner is “returned”
         before trial, the indictment, information, or complaint “shall not be of any
         further force or effect, and the court shall enter an order dismissing the
         same with prejudice.” Art. IV(e) (emphasis added). “The word ‘shall’ is
         ordinarily ‘the language of command.’” Anderson v. Yungkau, 329 U.S.
482, 485, 67 S. Ct. 428, 91 L. Ed. 436 (1947) (quoting Escoe v. Zerbst, 295
U.S. 490, 493, 55 S. Ct. 818, 79 L. Ed. 1566 (1935)).

         ....

                Moreover, the Agreement makes no distinction among different
         kinds of IV(c) “arrivals,” say, by exempting those that are followed by
         return within a short, specified period of time, or those that are simply for
         the purpose of arraignment. Given the Agreement’s language and the
         important consequences of starting the running of the 120-day time limit,
         we see no basis for such a distinction. Hence, we must assume that every
         prisoner arrival in the receiving State, whether followed by a very brief stay
         or a very long stay in the receiving State, triggers IV(e)’s “no return”
         requirement.

Bozeman, 121 S. Ct. at 2084-85.

        The lead opinion relies upon Jenkins v. United States, 394 F.3d 407 (6 th Cir. 2005) as
authority to, in effect, overrule the holding in this Court’s opinion in Lock. I do not agree
that the holding in Lock is limited to only the speedy trial provisions of Article III of the IAD.
We are obligated to follow binding precedent in published opinions, such as Lock. See Tenn.
Sup. Ct. R. 4(G)(2)(“opinions reported in the official reporter, however, shall be considered
controlling authority for all purposes unless and until such opinion is reversed or modified
by a court of competent jurisdiction.”); see also State v. Martha Patlan, No. M2011-01175-
CCA-RM-CD, 2011 WL 2848395, at *10 (Tenn. Crim. App., July 18, 2011), no perm. app.
filed (“Published precedent binds us . . . .”). None of the federal Circuit Courts of Appeal
are a “court of competent jurisdiction” to overrule or modify the holding in Lock, even on a
question of federal law. As regarding federal courts, our Court is under such circumstances
bound to follow only the United States Supreme Court’s rulings modifying or reversing this
Court’s prior decision. See State v. McKay, 680 S.W.2d 447, 450 (Tenn. 1984), cert. denied,
470 U.S. 1034 (1985); State v. Green, 995 S.W.2d 591, 600 (Tenn. Crim. App. 1998).

                                               -4-
       Of course, the Tennessee Supreme Court has the authority to overrule Lock if the issue
is presented in a case accepted for review by that Court. Furthermore, the legislative
branches of our governments (Congress and the Tennessee General Assembly) created and
authorized the rules and procedures which lead to the results I conclude must be reached.
The legislative branches of the respective governments could eliminate such harsh results
previously imposed by them. However, this Court is currently without authority to do what
our Supreme Court and the legislative branch can do. Accordingly, I conclude that the IAD,
as previously interpreted requires a reversal of the judgments of the trial court and dismissal
of the charges with prejudice, as mandated by legislative prerogative.


                                                    ___________________________________
                                                    THOMAS T. WOODALL, JUDGE




                                              -5-